Judgment, Supreme Court, New York County (Leland De-Grasse, J.), entered March 29, 2004, which denied petitioner’s application to annul respondent Housing Authority’s termination of petitioner’s public housing tenancy, and dismissed the petition, unanimously affirmed, without costs.
No basis exists to disturb respondent’s rejection of petitioner’s *91claimed mitigating circumstances for her admitted chronic rent delinquency, which delinquency was in violation of a stipulation settling a prior termination-of-tenancy proceeding also based on chronic rent delinquency (see generally Matter of Pell v Board of Educ., 34 NY2d 222, 232 [1974]). Petitioner asserts that the public assistance that was paying her rent was stopped after she missed a scheduled face-to-face meeting with the Department of Social Services because the meeting conflicted with a job interview that had been arranged by her job training program. However, petitioner understood the importance of the meeting with DSS and did not attempt to reschedule the job interview, never followed up on the termination of her public assistance, and never checked with respondent at the end of the month to confirm the direct payment of her rent by DSS, as required by the stipulation settling her last rent delinquency. Nor does it avail petitioner to assert that respondent breached the warranty of habitability by failing to fix a broken window, where such claim, although mentioned, was not developed before the Hearing Officer, and the record is devoid of evidence that the broken window rose to the level of a breach of the warranty of habitability (see Park W. Mgt. Corp. v Mitchell, 47 NY2d 316, 327-328 [1979], cert denied 444 US 992 [1979]). Concur—Nardelli, J.P., Mazzarelli, Andrias, Friedman and Gonzalez, JJ.